         Case 8-18-08117-las         Doc 10     Filed 11/01/18     Entered 11/01/18 13:19:51




                          BACKENROTH, FRANKEL & KRINSKY LLP
                                          800 Third Avenue
                                       New York, New York 10022
                                            (212) 593-1100

                                                                  November 1, 2018

Hon. Louis A. Scarcella
Office of the United States Trustee
Long Island Federal Courthouse
Central Islip, New York 11722

          Re:      GT Realty Holdings LLC v Samuel Hampton LLC
                   Case No. 18-08117(las)

Dear Honorable Sir,

       Plaintiff and Defendant have conferred and jointly submit this letter in compliance with
paragraph 3 of this court’s September 11, 2018 Order.

   (i)          This is a fraudulent conveyance action under 11 U.S.C. 548. The Debtor seeks to
                recover to recover the real property known as 501 Atlantic Avenue, Freeport, New York
                which was transferred to the Defendant by the Nassau County Clerk by deed dated May
                22, 2018, and associated relief.

                The Debtor alleges that the Property was transferred based on non-payment of less than
                $400,000 of real estate taxes. The Debtor alleges that the Property value at the time of
                transfer was at least $2,000,000.

                The Debtor’s primary argument is that the difference between the Property value and
                the real estate tax amounts evidences that the transfer was made for less than reasonably
                equivalent value. The Debtor argues further that the Defendant is not entitled to a
                presumption that the property was transferred for reasonably equivalent value since
                there was no pre-transfer marketing of the property. E.g. In re Smith, 811 F.3d 228
                (7th Cir.), cert. denied sub nom. Smith v. SIPI, LLC, 137 S. Ct. 103, 196 L. Ed. 2d 40
                (2016); Hampton v. Ontario Cty., New York, 588 B.R. 671 (W.D.N.Y. 2018).

                Defendant’s primary argument is at this point it is unclear which, if any of the liens on
                Debtor’s real property, including but not limited to county, school and village real
                estate taxes are still attached to real property after the transfer to the Defendant.

   (ii)         The Debtor is considering a motion for partial summary judgment on the issue of
                liability based on, among other things, the case law cited herein.
         Case 8-18-08117-las         Doc 10     Filed 11/01/18     Entered 11/01/18 13:19:51




      (iii)     There has been no discovery yet. The Debtor anticipates that there may be a dispute
                over valuation and the parties may retain expert witnesses, absent an alternative basis
                to determine value.

      (iv)      The parties have had preliminary discussions, and the Debtor is not optimistic regarding
                the prospect for settlement.



                                                  Respectfully Submitted,

                                                  s/Mark Frankel
                                                  Mark Frankel

cc:          Kenneth Henry (by email)
